Title: To George Washington from Captain Allen McLane, 20 November 1777
From: McLane, Allen
To: Washington, George



Sr,
Dickeson house Novr 20th 1777

Intiligence this day agree that the Enemy have but few Troops in the City its Currently reported that our people have avaceuated Red bank last night. this Evening I Fell in with one Thornton as he was Going to his Family near the lines he is a Clark to the Gallys & Left them this morning in Bristol he left the river opposite red Bank this morning at 3 oClock he thinks that the Fort was then in our Posission and that Our people had receivd Intilligence that their was a reinforcement Comeing to their assistance he saw last Tuesday a Great Body of the Enemy Cross over province Island to Billingport this day the Enemy’s advance Sentrys Consist of horse and they are on a line From deloway to Schuylkill distance about one & half miles From the City no Picquits of foot hes discoverd this day outside their lines this Evening I heard a smart fire of small Arms for about one Minute it appeard to be Accross the Delaway towards Cooper’s ferry Inclosd you have a few lines from the same person that sent the last this morning one Thomas Smith of my party deserted to the Enemy he was one of the Sixth Maryland regiment has many of my party are Bare of Cloaths & desire to be reliefe, if his Excellency thinks propper I will be prepard to receive the relief 

in German Town to morrow Evening. I remain Your Excellency Humble servt at Comd

Allen McLane

